Title: From Thomas Jefferson to Thomas Garth, 7 March 1790
From: Jefferson, Thomas
To: Garth, Thomas



Sir
Richmond March 7. 1790.

The situation in which I have left Colo. Nichs. Lewis leaves me not without pain and doubt for the event of his disease. I hope the best, but it may turn out otherwise. Besides the general loss which will be sustained by such a death, mine will be particularly great, as I have left all my affairs in his hands. The letters I receive from the President are so pressing to go on to New York that I cannot wait the event of Mr. Lewis’s illness nor even make any arrangement in case of his loss. I must therefore in that case beg that you will supply his place for me till I can have leave to come home or take some other final measure. I would not wish you to give yourself any trouble which may be avoided. The principal will be to sell and pay off the crop of tobacco and wheat now on hand, and to call in some balances of which he had made out a list. I send him from hence a list of the paiments to be made from these funds. Mrs. Lewis can give you full information in all cases. Your interference in this case will lay me under great obligation, as you see that I am so circumstanced as to be unable to make any other arrangement, and I sh[all] chearfully and thankfully make you any compensation you please and at any event relieve you from it in the fall. I am Sir with great esteem your most obedt. humble servt,

Th: Jefferson

